


INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of ____________, 2014 by
and between The New Home Company Inc., a Delaware corporation (the “Company”),
and ___________________, a director and/or officer of the Company (the
“Indemnitee”).
WHEREAS, the Company has concluded that to retain and attract talented and
experienced individuals to serve as directors and officers of the Company, it is
necessary for the Company to contractually indemnify officers and directors and
to assume for itself maximum liability for expenses and damages in connection
with claims against such directors and officers in connection with their service
to the Company;
WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”), under
which the Company is organized, empowers the Company to indemnify by agreement
its officers, directors, employees and agents, and persons who serve, at the
request of the Company, as directors, officers, employees or agents of other
corporations or enterprises, and expressly provide that the indemnification
provided by the DGCL is not exclusive;
WHEREAS, the Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) and the Company’s Bylaws (the “Bylaws”)
authorize the Company to provide indemnification and to advance expenses to the
full extent permitted by Delaware law;
WHEREAS, Indemnitee is currently serving as a[n] [director][and][officer] of the
Company and the Company wishes Indemnitee to continue his service in such
capacity without concern of unwarranted personal liability arising out of or
related to such services to the Company;
WHEREAS, the Company wishes to provide Indemnitee with an independent
contractual right to indemnification and advancement of expenses in addition to
those rights provided by the DGCL, the Certificate of Incorporation and the
Bylaws;
NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:
1.Indemnification in Third Party Proceedings. The Company shall indemnify,
defend, and hold harmless Indemnitee from and against, and shall compensate and
reimburse Indemnitee for, any Damages (as defined below) that are directly or
indirectly suffered or incurred by Indemnitee as a result of, or are directly or
indirectly connected with, any threatened, pending or completed action, suit or
proceeding (other than an action, suit or proceeding by or in the right of the
Company to procure a judgment in its favor), whether civil, criminal,
administrative or investigative (a “Proceeding”), to which Indemnitee is or was
a party, or is threatened to be made a party, by reason of, or arising from, the
fact that Indemnitee is or was an officer of the Company or any of its
subsidiaries or a member of the boards of directors of the Company or any of its
subsidiaries (collectively, the “Company’s Board”), by reason of any action or
inaction on the part of Indemnitee in his role as an officer of the Company or
any of its subsidiaries or member of the Company’s Board, or by reason of the
fact that Indemnitee is or was serving at the request of the

1



--------------------------------------------------------------------------------



Company as a director, officer, employee, manager, agent or fiduciary of the
Company or of another corporation, limited liability company, partnership, joint
venture, trust or other enterprise, provided, however, that the Company shall
not be obligated to indemnify Indemnitee under this Section 1 unless Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, Indemnitee had no reasonable cause to believe Indemnitee’s
conduct was unlawful. The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not, of itself, create a presumption that (i) Indemnitee did not act in
good faith, (ii) Indemnitee did not act in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or
(iii) with respect to any criminal Proceeding, Indemnitee had reasonable cause
to believe that Indemnitee’s conduct was unlawful. Anyone seeking to overcome
the presumption that Indemnitee is entitled to indemnification under this
Section 1 shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. “Damages” shall mean any Expenses (as defined below),
judgments, fines or amounts paid in settlement actually and reasonably incurred
by Indemnitee or on his behalf in connection with a Proceeding. “Expenses” shall
mean any direct and indirect costs and expenses actually and reasonably incurred
by Indemnitee or on his behalf in connection with the investigation, defense or
appeal of a Proceeding, including any fee (including any legal fee, expert fee,
accounting fee or advisory fee), charge, cost (including any cost of
investigation) or expense of any nature, but shall not include the amount of any
judgments, fines or amounts paid in settlement of any Proceeding.
2.    Indemnification in Proceedings by or in the Right of the Company. The
Company shall indemnify, defend, and hold harmless Indemnitee from and against,
and shall compensate and reimburse Indemnitee for, any Expenses and, to the
extent permitted by law, amounts paid in settlement that are directly or
indirectly suffered or incurred by Indemnitee as a result of, or are directly or
indirectly connected with, any threatened, pending or completed Proceeding by or
in the right of the Company to procure a judgment in its favor, to which
Indemnitee is or was a party, or is threatened to be made a party, by reason of,
or arising from, the fact that Indemnitee is or was an officer of the Company or
any of its subsidiaries or a member of the Company’s Board, by reason of any
action or inaction on the part of Indemnitee in his role as an officer of the
Company or any of its subsidiaries or a member of the Company’s Board or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, manager, employee, agent or fiduciary of the
Company or of another corporation, limited liability company, partnership, joint
venture, trust or other enterprise, provided, however, that the Company shall
not be obligated to indemnify Indemnitee under this Section 2: (1) unless
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; or (2) for any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company by a court of competent jurisdiction due to willful misconduct of a
culpable nature in the performance of his duty to the Company, unless and only
to the extent that the court in which such Proceeding is or was pending shall
determine upon application that, despite the adjudication of such liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for Expenses and then only to the extent that
the court shall determine. The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not, of itself, create a presumption that (i) Indemnitee did not act

2



--------------------------------------------------------------------------------



in good faith, or (ii) Indemnitee did not act in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.
Anyone seeking to overcome the presumption that Indemnitee is entitled to
indemnification under this Section 2 shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.
3.    Expenses; Indemnification Procedure.
(a)    Advancement of Expenses. The Company shall advance all Expenses incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding referenced in Sections 1 or 2 hereof (but not amounts
actually paid in settlement of any such Proceeding). Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined such Expenses were not reasonable or that
Indemnitee is not entitled to be indemnified by the Company under the provisions
of this Agreement, the Certificate of Incorporation or Bylaws of the Company,
the DGCL or otherwise. The advances to be made hereunder shall be paid by the
Company to Indemnitee within ten (10) days following delivery of a written
statement therefor by Indemnitee to the Company. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee but neither
Indemnitee nor Indemnitee’s legal counsel shall be required to waive the
protection of the attorney-client privilege or the work product doctrine. Any
advances and undertakings to repay pursuant to this Section 3(a) shall be made
without regard to the financial ability of Indemnitee to make repayment and
shall be unsecured and interest free.
(b)    Witness Expenses. Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee is, by reason of, or arising from, the fact that
Indemnitee is or was an officer of the Company or any of its subsidiaries or a
member of the Company’s Board, a witness in any Proceeding to which Indemnitee
is not a party, he shall be indemnified against all expenses (including travel,
lodging and attorneys’ fees) actually and reasonably incurred by him or on his
behalf in connection therewith.
(c)    Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
notice in writing as soon as practicable of the commencement of, or the threat
of commencement of, any claim made against Indemnitee for which indemnification
will or could be sought under this Agreement. Notice to the Company shall be
directed to the President of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee). In addition, Indemnitee shall give the Company such
information and cooperation as the Company may reasonably require and as shall
be within Indemnitee’s power. The omission to so notify the Company will not
relieve the Company from any liability that it may have to the Indemnitee under
this Agreement or otherwise.
(d)    Procedure. Any indemnification provided for in Sections 1 or 2 shall be
made no later than thirty (30) days after receipt of the written request of
Indemnitee. If a claim under this Agreement, under any statute, or under any
provision of the Company’s Certificate of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within thirty (30) days
after a written request for payment thereof has first been received by the
Company,

3



--------------------------------------------------------------------------------



Indemnitee may, but need not, at any time thereafter bring an action against the
Company to recover the unpaid amount of the claim and, subject to Section 18 of
this Agreement, Indemnitee shall also be entitled to be paid for the Expenses
(including attorneys’ fees) of bringing such action. It shall be a defense to
any such action (other than an action brought to enforce a claim for Expenses
incurred in connection with any Proceeding in advance of its final disposition)
that Indemnitee has not met the standard of conduct which makes it permissible
under applicable law for the Company to indemnify Indemnitee for the amount
claimed, but the burden of proving (which shall be by clear and convincing
evidence) such defense shall be on the Company. Neither the failure of the
Company (including the Company’s Board, any committee or subgroup of the
Company’s Board, independent legal counsel, or the Company’s stockholders) to
have made a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including the Company’s Board, any committee or subgroup of the Company’s
Board, independent legal counsel, or the Company’s stockholders) that Indemnitee
has not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.
(e)    Settlements. Notwithstanding anything to the contrary contained herein,
the Company shall not be required to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s prior written consent. The Company shall not settle any Proceeding in
any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold their consent to any proposed settlement.
(f)    Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) hereof to pay the Expenses of any Proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of
Indemnitee in such Proceeding, with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election to do so. After delivery of such notice, approval
of such counsel by Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding; provided, that (i) Indemnitee shall have the right to employ his
counsel in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) counsel to Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and Indemnitee in the conduct
of any such defense or (C) the Company shall not, in fact, have employed counsel
to assume the defense of such Proceeding, then in each case, the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company, except
as otherwise expressly provided in this Agreement.
4.    Additional Indemnification Rights; Nonexclusivity.
(a)    Scope. Notwithstanding any other provisions of this Agreement, the
Company hereby agrees to indemnify Indemnitee to the fullest extent permitted by
law,

4



--------------------------------------------------------------------------------



notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Certificate of Incorporation, the Bylaws
or by statute. In the event of any change, after the date of this Agreement, in
any applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors, such changes shall
be, ipso facto, within the purview of Indemnitee’s rights and the Company’s
obligations, under this Agreement. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.
(b)    Nonexclusivity. The provisions for indemnification and advancement of
Expenses provided by this Agreement shall not be deemed exclusive of any rights
to which Indemnitee may be entitled under the Certificate of Incorporation, the
Bylaws, any agreement (including, to the extent applicable, the Limited
Liability Company Operating Agreement of The New Home Company LLC (“TNHC LLC”),
a Delaware limited liability company (the “LLC Operating Agreement”)), any vote
of stockholders or disinterested directors, Delaware law, or otherwise, both as
to action in Indemnitee’s official capacity and as to action in another capacity
while holding such office. Indemnitee’s rights provided under this Agreement
shall continue after Indemnitee has ceased acting as an officer of the Company
or any of its subsidiaries or a member of the Company’s Board. Nothing in this
Agreement shall be interpreted or construed to abrogate or restrict any rights
with respect to indemnification that Indemnitee has pursuant to the LLC
Operating Agreement.
5.    Partial Indemnification and Contribution.
(a)    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or amounts paid in settlement actually and reasonably
incurred by him in the investigation, defense, settlement or appeal of any
Proceeding, but is not entitled, however, to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses, judgments, fines or amounts paid in settlement to
which Indemnitee is entitled. For purposes of this Section 5(a) and without
limitation, the termination of any claim, issue or matter by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.
(b)    Contribution. If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any reason
other than those explicitly set forth herein, then in respect to any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, all Damages and Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.

5



--------------------------------------------------------------------------------



6.    Determination of Right To Indemnification. Any indemnification under this
Agreement shall be made by the Company unless a determination is made that
indemnification of such Indemnitee is not proper in the circumstances because he
has not met the applicable standards of conduct set forth in Section 1 or 2, as
applicable, hereof. Any such determination shall be made (i) by a majority vote
of the directors who are not parties to the Proceeding in question
(“Disinterested Directors”), even if less than a quorum, (ii) by a majority vote
of a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even if less than a quorum, (iii) by a vote of
stockholders who are not at that time parties to the Proceeding in question
holding a majority of the outstanding shares of stock of all classes entitled to
vote on the matter, voting as a single class, (iv) by independent legal counsel,
or (v) by a court of competent jurisdiction.
7.    Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers or other advisors under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake to the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.
8.    Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to applicable law (as
determined by a court of competent jurisdiction), to perform its obligations
under this Agreement shall not constitute a breach of this Agreement. The
provisions of this Agreement shall be severable as provided in this Section 8.
If this Agreement or any portion hereof shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, then (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any provisions of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any provisions of this Agreement
containing any such provision held to be invalid, illegal or unenforceable that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable.
9.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee or to advance Expenses in connection with any of the
following:
(a)    Excluded Acts. Any actions or omissions or transactions from which an
officer or director of a corporation may not be relieved of liability under
Delaware law;
(b)    Claims Initiated by Indemnitee. Any Proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense, except with respect
to Proceedings brought to establish or enforce a right to indemnification and/or
advancement

6



--------------------------------------------------------------------------------



of Expenses arising under this Agreement, the Certificate of Incorporation, the
Bylaws or any other statute or law, but such indemnification or advancement of
Expenses may be provided by the Company in specific cases if the Company’s Board
finds it to be appropriate;
(c)    Lack of Good Faith. Any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such Proceeding was not
made in good faith or was frivolous;
(d)    Claims Under Section 16(b). Expenses and the payment of profits arising
from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute;
(e)    Insurance Payments. Any claims for which payment is actually made to
Indemnitee under a valid, enforceable and collectible insurance policy;
(f)    Other Payments. To the extent that Indemnitee is indemnified and actually
paid or Expenses are advanced otherwise than pursuant to this Agreement;
(g)    Personal Advantage. If it is proved by final judgment in a court of law
or other final adjudication to have been based upon or attributable to
Indemnitee’s in fact having gained any personal profit or advantage to which he
was not legally entitled; or
(h)    Unlawful Indemnification. If a final decision by a court having
jurisdiction in the matter shall determine that such indemnification or
advancement of Expenses is not lawful.
10.    Remedies of Indemnitee. In the event that (i) the Company makes a
determination that Indemnitee is not entitled to indemnification under Section 1
or 2 of this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 3 of this Agreement, or (iii) payment of indemnification is not made
pursuant to this Agreement within thirty (30) days after receipt by the Company
of a written request therefor, Indemnitee shall be entitled to an adjudication
in an appropriate court in the State of Delaware, or in any other court of
competent jurisdiction, of his entitlement to such indemnification and shall be
entitled to reimbursement of Expenses incurred in connection therewith in
accordance with Section 18.
11.    Insurance. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or any other corporation, limited liability
company, partnership, joint venture or other enterprise which such person serves
at the request of the Company, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee, agent or fiduciary
under such policy or policies. If the Company receives from Indemnitee any
notice pursuant to Section 3(c), the Company shall give prompt notice thereof to
the insurers in accordance with the procedures set forth in their respective
policies and shall provide Indemnitee with a copy of that notice and copies of
all correspondence to and from the insurers pertaining thereto.

7



--------------------------------------------------------------------------------



The Company will instruct the insurers and their brokers that they may
communicate directly with Indemnitee regarding such claim.
12.    Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights. The
Company will pay or reimburse all expenses actually and reasonably incurred by
Indemnitee in connection with such subrogation.
13.    Effectiveness of Agreement. To the extent that the indemnification
permitted under the terms of certain provisions of this Agreement exceeds the
scope of the indemnification provided for under Delaware law, such provisions
shall not be effective unless and until the indemnification permitted by such
provisions comes within the scope of the indemnification provided for under
Delaware law. In all other respects, the balance of this Agreement shall be
effective as of the date set forth on the first page.
14.    Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as an officer of the Company or any of its
subsidiaries and/or a member of the Company’s Board, and the Company
acknowledges that Indemnitee is relying upon this Agreement as consideration for
serving as an officer of the Company or any of its subsidiaries or a member of
the Company’s Board.
15.    Construction of Certain Phrases.
(a)    For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, managers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
(b)    For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any ERISA
excise taxes or penalties; and references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, manager, employee or agent with respect to an employee benefit plan,
its participants, or beneficiaries.
(c)    For purposes of this Agreement, “shall” is mandatory and the terms
“including”, “includes”, “include” and words of like import shall be construed
broadly as if followed by the phase “without limitation”.

8



--------------------------------------------------------------------------------



(d)    The phrase “serving at the request of the Company” shall be broadly
construed and shall include actions by Indemnitee on behalf of or for the
benefit of another corporation, limited liability company, partnership, joint
venture, trust or other enterprise controlled by, controlling, or under common
control with the Company.
(e)    The phrase “officer of the Company” shall be construed to include, as
applicable, service as an officer of TNHC LLC and “member of the board” shall be
construed, as applicable, to include membership on the Board of Managers of TNHC
LLC.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
17.    Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns. This Agreement
will continue in effect whether Indemnitee continues to serve as an officer or
director of the Company or any of its subsidiaries or any other enterprise at
the Company’s request.
18.    Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, or to
recover under any directors’ and officers’ liability insurance policies
maintained by the Company, Indemnitee shall be entitled to be paid all court
costs and Expenses, including reasonable attorneys’ fees, incurred by Indemnitee
with respect to such action, unless as a part of such action, a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all court costs and Expenses,
including attorneys’ fees, incurred by Indemnitee in defense of such action
(including with respect to Indemnitee’s counterclaims and cross-claims made in
such action), unless as a part of such action the court determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.
19.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or registered mail, properly
addressed with postage prepaid, on the third business day after the date
postmarked; otherwise a notice shall be deemed duly given when such notice shall
be actually received by the addressee. Addresses for notice to either party are
as shown on the signature page of this Agreement, or as subsequently modified by
written notice. The failure to notify the Company shall not relieve the Company
of any obligation which it may have to Indemnitee under this Agreement or
otherwise.
20.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
parties. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver

9



--------------------------------------------------------------------------------



of any other provisions hereof (whether or not similar) nor shall such wavier
constitute a continuing waiver.
21.    Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
AGREED TO AND ACCEPTED
 
 
 
INDEMNITEE:
THE NEW HOME COMPANY INC.
By:                  
By:                  
 
Name:
 
Title:
Address:
 
                  
 
                  
 
                  
 
 
 




11

